Citation Nr: 1703267	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  10-08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition (claimed as chloracne) of the head, arms, and lower body, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for residuals of shrapnel injury in the right hand, fingers, both legs, and right hip, to include residual scarring.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to service connection for alcohol abuse, to include as secondary to PTSD.




REPRESENTATION

Veteran represented by:	Robert W. Gillikin II, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to September 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and an October 2010 rating decision of the RO in Roanoke, Virginia.  The Veteran's claims file remains in the jurisdiction of the Roanoke RO.

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in September 2011.  A transcript of the hearing has been associated with the claims file.  

Regarding the claim of entitlement to service connection for a skin condition, the claim was originally raised and adjudicated as a claim for service connection for chloracne.  However, the Board has recharacterized the issue as entitlement to service connection for a skin condition in order to allow for a more thorough consideration of the Veteran's claim, in keeping with the holding of the Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In August 2012, the Board remanded the issues on appeal for further development.  They have since been returned to the Board for appellate review.

Also in August 2012, the Board remanded the issue of entitlement to service connection for bilateral hearing loss.  The RO granted service connection for bilateral hearing loss in a March 2016 rating decision.  Since service connection was granted, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, this matter has been resolved and is not in appellate status.

Also in August 2012, the Board noted that the issue of entitlement to an effective date earlier than April 1, 1999 for the assignment of a 50 percent rating for PTSD, to include whether a November 1993 rating decision granting an initial 30 percent evaluation for PTSD should be revised or reversed on the grounds of clear and unmistakable error (CUE) were raised by the Veteran's former agent at the September 2011 Board hearing.  The Board referred this issue for initial development and adjudication by the Agency of Original Jurisdiction (AOJ) in the introductory section of the August 2012 Board Decision/Remand.  Review of the updated claims file does not indicate that such action has yet been taken.  The Board continues not to have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

As discussed in greater detail below, the Board has determined that the issue of entitlement to service connection for alcohol abuse is encompassed within the scope of the instant appeal as a component of the remanded claim of entitlement to a rating in excess of 50 percent for PTSD.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53(2011).  Consequently, it is listed on the title page.  It is being remanded for further action. 

The issues of entitlement to a disability rating in excess of 50 percent for PTSD, entitlement to service connection for a skin condition and alcohol abuse, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has shrapnel in his right third/long finger with scar that at least as likely as not resulted from a shrapnel injury during active military service. 

2.  The Veteran does not otherwise have current residuals of in-service shrapnel injuries, with no retained shrapnel or residual scar to the right hand, fingers, both legs, and right hip.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of shrapnel injury to the third/long finger of the right hand, to include residual shrapnel and scar have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for residuals of shrapnel injury to the right hand, fingers (other than the third/long finger of the right hand), both legs, and right hip, to include scarring, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The RO's January 2010 letter, provided before initial adjudication of the claim for service connection for shrapnel injury residuals in October 2010, advised the Veteran of the elements required for an award of service connection, the information and evidence not of record that was necessary to substantiate the claim, the information and evidence that VA would seek to provide, and the information and evidence the claimant was expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The duty to assist is also found to have been satisfied in this case.  Service treatment records, VA treatment records, lay statements from the Veteran, and a copy of the Social Security Administration's (SSA) award of disability benefits and some supporting evidence have been associated with the claims file.  The Veteran also was given the opportunity to present testimony before the Board, and did so via a videoconference hearing held in September 2011 before the undersigned Acting Veterans Law Judge.  

Pursuant to the Board's August 2012 remand directives, the Veteran was sent a letter, in October 2012, requesting that he identify and provide authorization for VA to obtain any outstanding private treatment records pertinent to his claims.  The Veteran did not respond to this request.  Additionally, although the AOJ requested medical documents including some outstanding medical records supporting a prior award of Social Security disability benefits and records from the Walter Reed National Military Medical Center (NMMC) from the years following the Veteran's separation from military service, both the SSA and Walter Reed responded that records were not available, and the AOJ associated formal findings of unavailability with the claims file and notified the Veteran of the inability to obtain these records.  Although the Board is remanding other appeals listed above in part so that the AOJ can specifically request inpatient treatment records from the Walter Reed NMMC, such records, if located, would only speak to the Veteran's physical wellness in 1969, according to the Veteran's report.  As the Board has found that the Veteran does not have any current scar or metallic shrapnel residue, other than that of the third/long finger of the right hand for which service connection is being awarded, adjudication of this matter without such records will not prejudice the Veteran, and the Board may proceed at this time.  

Also pursuant to the Board's remand directives, the Veteran was provided with a VA examination to address the nature and etiology of his claimed residuals of shrapnel injury.  At the March 2016 examination, the examiner noted review of the file, interviewed and examined the Veteran, and provided diagnoses and opinions that were supported by appropriate discussion of the relevant evidence and well-supported rationales.  The examiner also specifically addressed the inquiries posed by the Board in its remand directives, addressing the origin of the Veteran's various bodily scars and why the examiner concluded that all but the scar of the right third/long finger were unrelated to service.  Therefore, limited to the issue adjudicated herein, the examination and opinion are deemed adequate for adjudicatory purposes, and no further development is needed to provide the Veteran with an appropriate VA examination and medical opinion or to ensure compliance with prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (VA must ensure adequate of VA examination or opinion if it undertakes to provide one).

The Board finds that there has been substantial compliance with the August 2012 remand directives pertaining to the issue adjudicated herein, and that any minor deviation from the instructions will not result in prejudice to the Veteran.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of the adjudication of this particular claim.  Hence, the Board may address the merits of the appeal seeking service connection for residuals of shrapnel injury to include scars without prejudice to the Veteran.

II.  Applicable Law and Regulation

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  See 38 C.F.R. § 3.303.  The requirement of a current disability is satisfied if the claimant has the disability at some point during the pendency of the claim, even if it should resolve prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Indeed, even when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  The claimant bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  
 
III.  Background and Analysis

Regarding his claim for service connection adjudicated herein, the Veteran maintains that he has residuals of shrapnel injuries, particularly scars, on his right hand, fingers, both legs, and right hip, incurred during his military service in Vietnam.  He wrote in a July 2008 statement that these injuries occurred during a patrol, and that a corpsman was able to remove all the shrapnel except for one piece, which was removed when he returned to his unit's base.  Under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  See 38 C.F.R. § 3.304(d); Colette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The Veteran's official service personnel records document that he served as a rifleman and participated in Operations Dawson River and Dewey Canyon in the Vietnam War.  Therefore, it is consistent with the circumstances and condition of his combat service that he was exposed to enemy fire and may have suffered from shrapnel wounds at that time.

Extensive medical records that have been associated with the claims file do not refer to shrapnel wound residuals, but rather refer to scars in some of the claimed locations incurred well after the Veteran's service, from pre- and post-service injuries and/or surgeries.  A February 2007 Salem VA Medical Center (VAMC) discharge summary notes that the Veteran's admission physical showed surgical scars on the right knee, lumbar spine, sternal region, inner aspect of the right upper arm, lower left leg, inner aspect of the left forearm, and right groin.  The referenced January 2007 admission note more-specifically states that the Veteran had surgical scars along the right knee (repair), lumbar spine (repair) and sternal region (CABG), with additional scars along the inner aspect of the right upper arm from a motor vehicle accident and left lower leg from an ax injury, and scars along the inner aspect of the left forearm and right groin from vein grafting during his CABG surgery.  A June 2011 VA mental health Compensation and Pension Examination report indicates that the Veteran's medical history included a serious motor vehicle accident in 1999, in which he nearly lost his leg.

The Veteran was provided with a VA examination in March 2016 with regard to his claim for service connection for residuals of shrapnel injury.  The Veteran reported that he was injured in Vietnam when a grenade exploded and that he sustained multiple shrapnel injuries.  He said he was never sent to the field hospital, but that a corpsman took care of him and took out all the pieces except for the one the Veteran still has in his right middle finger.  The Veteran further stated that he did not get any stitches during service because the remaining shrapnel was only small fragments, and the wounds only had to be covered with gauze.  The Veteran recalled sustaining shrapnel injuries to his right third/long finger, right hip just below the buttocks, and left thigh.  He reported no scar pain, but stated that he had intermittent soreness in the right third finger when he rubbed it.  On physical examination, the examiner noted a 1.5 centimeter linear scar on the dorsum of the right third finger near the metacarpophalangeal joint.  It was described as a "very faint, flesh-colored linear scar."  The examiner noted that there was a very small palpable mass that was mobile at the site of the right third finger where the Veteran recalled the shrapnel injury occurring.  Radiographs of the right hand taken at the time of the examination showed evidence of metallic densities over the proximal right long finger, which the examiner found to be consistent with shrapnel injury.  No metallic densities or scars were found in any other part of the right hand.

The VA examiner further stated that he was unable to diagnose the Veteran with retained shrapnel or residual scarring in the right hand, either leg, or right hip that at least as likely as not was incurred in or caused by the shrapnel wounds in service.  It was noted that the service treatment records showed no evidence of shrapnel wounds sustained during military service, but that current radiographic clinical findings were consistent with residuals from a prior shrapnel injury, and that the Veteran's recollection, when paired with these findings, rendered it at least as likely as not that the retained metallic densities and scar of the right third finger represented residuals of an in-service shrapnel wound.  As to the other claimed shrapnel wound residuals, on clinical examination, even with the use of magnification and artificial and natural light, the examiner was unable to find non-surgical scars in the hips and thighs and lower legs, and radiographs of the bilateral thighs showed no evidence of metallic densities.  The examiner cited to the record, the Veteran's recollection, and the March 2016 physical examination as demonstrating the following scars that were all found to be well-healed with evidence of surgical repair, that were not related to military service: right medial biceps scar due to a motor vehicle accident at age 16; left calf scar due to an accident with an axe at age 7; right knee anterior scar due to a truck accident in 2001; sternal surgical scar due to open heart surgery; left forearm surgical scar related to open heart surgery; right pectoral surgical scar due to removal of a tumor at an unknown date.  He concluded that the clinical evidence is not consistent with retained shrapnel or residual scar of the claimed right hand, right hip, or left thigh.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for residuals of shrapnel injury to his right hand, third/long finger, including residual shrapnel and scar, but is not entitled to service connection for residuals of shrapnel injury, including scarring of the right hand, fingers (other than the third/long finger of the right hand), both legs, or right hip.

With regard to the incurrence of a shrapnel injury during service, the Veteran is competent to describe events that he experienced during service, as this only requires his personal knowledge of events.  See Layno v. Brown, 6 Vet. App. 465 (1994) (describing competent lay evidence as that which is provided by a person who has knowledge of facts or circumstances and conveys matters than can be observed and described by a lay person).  As noted above, the incurrence of an in-service shrapnel injury is found consistent with the Veteran's combat service in Vietnam, and it is presumed to have occurred.

The March 2016 VA examination report further provided the Veteran with a diagnosis of residual shrapnel and linear scar to the right third/long finger and an opinion that such is at least as likely as not a result of shrapnel wounds the Veteran incurred during service.  Thus, service connection for residuals of shrapnel injury to the third finger of the right hand, to include residual shrapnel and scar, is warranted on a direct basis.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.

While the Board finds no reason to doubt the veracity of the Veteran's assertions as to his in-service shrapnel injury, to include receiving shrapnel injuries to body parts other than the third finger of his right hand during service, the evidence of record does not support the Veteran's contention that he has suffered any permanent disability during the relevant appeal period, beyond the retained shrapnel with scar on his right third/long finger, resulting from such injuries.  The Veteran filed his claim for service connection for residuals of shrapnel injury, to include scars, in November 2009.  A VA physical examination note as early as October 1989 includes a review of systems documenting normal extremities without deformity or trauma, and normal skin color and texture.  By January 2007, VA health care providers documented scars from surgery and from a motor vehicle accident and previous ax injury, but no scars for which the etiology was unaccounted or resulting from shrapnel wounds.  At the Board hearing, the Veteran testified that he had a place where he was injured by shrapnel on his right foot, but that it had healed with "no indentation or anything."  Regardless of whether or not the Veteran sustained various shrapnel injuries during service, service connection may not be awarded for such injuries unless they result in some disability present during the relevant claim/appeal period.  See 38 U.S.C.A. § 1110; Degmetich, 104 F.3d at 1332. 
The Board finds the March 2016 VA examiner's report represents the most persuasive evidence of record in this regard, as it describes the scars present on clinical examination, and accounts for the etiology of each such scar, considering both the medical evidence of record as well as the Veteran's reported medical history.  The examination report specifically indicates that the examiner was unable to find non-surgical scars on either hip, thigh, or lower leg, with the examiner stating that he utilized magnification and both artificial and natural light in his physical examination.  The Veteran did not report, and the evidence of record does not otherwise indicate, that he ever underwent surgery relating to his in-service shrapnel injuries.  The examiner further reported that radiographs were negative for evidence of metallic densities in the right hand other than in the right long finger, and the only right hand scar noted was the scar on that finger.  Radiographic reports of imaging conducted for each femur showed status post-ligamentous repair with placement of a threaded metallic along the medial femoral condyle of the right femur, with incidentally seen partially imaged metallic hardware for spinal fusion.  The reports were negative for metallic foreign body or shrapnel other than the metallic hardware described.  

The most probative evidence of record therefore indicates that the Veteran does not have any residuals of shrapnel injury, including shrapnel or non-surgical scars, other than the retained shrapnel and scar to the right hand, third/long finger, and the Veteran's other scars have been etiologically linked to various pre- and post-service injuries and surgeries.  Therefore, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for residuals of shrapnel injuries, including retained shrapnel and scarring, other than that being awarded herein for the third/long finger of the right hand, and the remainder of that claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for residuals of shrapnel injury to the third/long finger of the right hand, including retained shrapnel and scar, is granted.

Service connection for residuals of shrapnel injury, including scarring, to the right hand, fingers (other than the third/long finger of the right hand), both legs, and right hip is denied.


REMAND

The Board finds that additional development is needed prior to adjudication of the remaining issues on appeal.

With regard to the Veteran's claim for entitlement to service connection for a skin condition, to include as related to his presumed exposure to tactical herbicides during his service in the Republic of Vietnam during the Vietnam War Era, the Veteran was provided with a VA examination and medical opinion in March 2016.  The examiner diagnosed the Veteran with seborrheic keratosis and provided an opinion that it less likely than not arose during or was related to the Veteran's military service.  The examiner further stated that close examination of the head, arms, and lower body using natural and artificial light as well as magnification did not show clinical findings consistent with acne or chloracne.
It is well established that when VA undertakes to provide a VA examination or medical opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran underwent surgical excision at a VA facility in February 2013 of a one centimeter lesion on the right upper anterior chest, which the Veteran reported had been present for the past two or three years.  A March 2013 telephone encounter note from the Salem VAMC documents that the Veteran was told of the pathological diagnosis: basal cell carcinoma, with excision margins negative for tumor.  While this appears to be the only instance where a diagnosis of basal cell carcinoma was noted, the actual pathology report does not appear to be included in the claims file, and no mention was made of such diagnosis in the VA examination report.  As such, it is unclear whether such evidence was considered by the VA examiner, and the opinion provided is found to be insufficient for adjudicatory purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  On remand, the AOJ should take action to obtain and associate the relevant VA pathology report regarding the February 2013 lesion excision with the claims file, and a supplemental VA medical opinion should be obtained which addresses such evidence and discusses the likelihood that the basal cell carcinoma diagnosed during the appeal period is etiologically related to the Veteran's military service, to include his presumed exposure to tactical herbicides/Agent Orange while serving in Vietnam. 

Further, in its August 2012 remand, the Board directed that the AOJ obtain treatment records from the Naval Hospital in Bethesda from 1969, specifically, records of inpatient treatment.  The Board noted that a December 1985 Request for Medical Records reflects that the Naval Hospital responded to a prior request for records by stating that there was no record of the Veteran in the outpatient division, but did not indicate whether inpatient records were searched.  In October 2012, the RO sent the Walter Reed National Military Medical Center a request for information, and checked the box for report of outpatient treatment from September 18, 1969 to September 18, 1970.  The Walter Reed Outpatient Medical Records Department responded later in October 2012 that a thorough search of their systems of records revealed no outpatient information/records concerning the Veteran.  Such correspondence again does not indicate that a request or search was conducted for inpatient medical records for this Veteran.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, additional efforts should be taken by the AOJ to request and obtain any of the Veteran's outstanding inpatient treatment records from the Walter Reed NMMC. 

Regarding the Veteran's claim for a disability rating in excess of 50 percent for PTSD, the Board's prior remand directed that an additional VA examination be conducted to assess the current nature and severity of the Veteran's PTSD.  Noting that evidence indicated that symptoms of the Veteran's ongoing psychiatric disability may at least in part be attributable to alcohol abuse rather than PTSD, the Board specifically requested that the examiner provide an opinion explaining, to the extent possible, to what degree the Veteran's psychiatric disability picture is due solely to his service-connected PTSD rather than to nonservice-connected disability or disabilities.  At the March 2016 VA psychiatric examination, the VA examiner only provided a diagnosis of PTSD, despite noting that the Veteran was admitted to the acute care psychiatric unit at Salem VAMC for detox from alcohol use in December 2013, and provided no opinion as to either the etiology of the Veteran's substance abuse or whether the resulting symptoms could be differentiated from those caused by the service-connected PTSD.  On remand, an addendum opinion should be requested from the March 2016 VA examiner to address such inquiries.

Additionally, the Board finds that the Veteran's claim for entitlement to a disability rating in excess of 50 percent for PTSD is inextricably intertwined with the claim of entitlement to service connection for alcohol abuse, to include as secondary to PTSD.  Where alcohol dependence is at issue, service connection is precluded in two circumstances: "1) for primary alcohol abuse disabilities; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  By contrast, service connection is not precluded if alcohol dependence is secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368, 1376, 1378 (Fed. Cir. 2001). 

In other words, service connection for alcohol dependence is not necessarily precluded in this case as the Veteran contends that alcohol dependence is secondary to his service-connected PTSD. 

The issue, however, has not been developed or adjudicated by the AOJ, and the Veteran would be prejudiced by the Board adjudicating the issue in the first instance at present.  However, a grant of service connection for alcohol abuse could affect the issue of entitlement to a disability rating in excess of 50 percent for PTSD.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The current appeal seeking a disability rating in excess of 50 percent for PTSD must also therefore be remanded pending adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.
 
The claim for entitlement to a TDIU is also found to be inextricably intertwined with the claim of entitlement to a higher rating for PTSD, and must likewise be remanded.  See Henderson, 12 Vet. App. at 20; Harris, 1 Vet. App. at 183.

Finally, as the Board is remanding these matters for further development, the AOJ must take action to obtain any outstanding VA treatment records and associate them with the Veteran's claims file, to include the aforementioned VA pathology report concerning the February 2013 chest lesion excision.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  




Accordingly, the claims are REMANDED for the following actions:

1.  Obtain any and all of the Veteran's VA treatment records from March 2016 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.
	
2.  Obtain the pathology report regarding the February 2013 right chest skin lesion excision performed at the Salem VAMC and referenced in a March 2013 Salem VAMC telephone encounter note indicating a pathological diagnosis of basal cell carcinoma.  All efforts to obtain such record must be fully documented and VA facilities must provide a negative response if no such record is found.
 
3.  Make all necessary efforts to secure the Veteran's inpatient clinical treatment records from the Bethesda Naval Hospital for treatment received in 1969.

4.  If, after making as many requests as are necessary to obtain any of the records requested in Remand Directives 1 through 3, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1) and send the Veteran appropriate notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA is unable to obtain, and that he is ultimately responsible for providing the evidence.

5.  After completing the above, refer the Veteran's claims folder to the VA physician who conducted the March 2016 skin examination for an addendum medical opinion regarding the nature and etiology of the Veteran's skin conditions, present at any time during the appeal period.  The claims folder and copies of all pertinent records should be made available to the clinician in conjunction with this request. 

If, after review of the file, it is determined that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions and any additional evidence associated with the file in response to the directives of this remand, and identify the diagnosis for any skin condition present at any time during the relevant appeal period (November 2009 to present), that was not previously discussed in the March 2016 VA examination report.

The examiner's attention is particularly directed to a March 2013 Salem VAMC telephone note indicating that the pathology workup of the biopsy from the February 2013 right upper anterior chest lesion excision demonstrated basal cell carcinoma, with excision margins negative for tumor.

The examiner is then requested to indicate whether it is at least as likely as not (i.e., 50 percent probability or greater) that each of the Veteran's skin diagnoses present at any point during the relevant appeal period (other than those previously discussed by the March 2016 VA examiner) had its onset during service, became manifest within a one-year period following discharge from service, or is otherwise causally related to any event or circumstance of his active service, to include his presumed exposure to Agent Orange in Vietnam. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After completion of Directives 1-4 above, refer the Veteran's claims file to the VA psychiatrist who conducted the March 2016 VA examination, or if unavailable, to another appropriate medical professional, for an addendum medical opinion as to the severity of the Veteran's service-connected PTSD and its effect on the Veteran's employability.  The claims folder and copies of all pertinent records should be made available to the clinician in conjunction with this request. 

If, after review of the file, it is determined that another VA examination is necessary, such as if the evidence demonstrates a worsening of symptomatology since the March 2016 examination, such must be scheduled and the Veteran must be notified.

The examiner should specifically discuss any relationship between the Veteran's PTSD and his alcohol abuse, to include whether the symptoms of each disability can be fully differentiated from one another, and whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alcohol abuse is caused or has been permanently aggravated by his PTSD.  

If the symptoms either cannot be clearly differentiated or the examiner finds that the alcohol abuse was caused or aggravated by the Veteran's PTSD, the examiner must respond to the following inquiries as if all resulting psychiatric symptoms stem from the service-connected PTSD. 

The examiner is asked to discuss the severity and manifestations of the Veteran's PTSD and the impact of the disorder on the Veteran's occupational and social functioning, as to allow for evaluation under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  If the Veteran is unemployed, the examiner should still provide an opinion as to the resulting limitations that would be expected were the Veteran currently employed.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  Thereafter, review the medical reports to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as necessary.  

8.  After completing the relevant development requested above, conduct any further development necessary and adjudicate the issue of entitlement to service connection for alcohol abuse, to include as secondary to PTSD.  The Veteran and his representative should be furnished notice of the determination and notice of appellate rights and procedures, including the need to file a timely notice of disagreement if the Veteran wishes to initiate an appeal from this determination.

9.  After completing the above, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims for entitlement to service connection for a skin condition, entitlement to a disability rating in excess of 50 percent for service-connected PTSD, and entitlement to a TDIU.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


